Citation Nr: 0702480	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-05 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1946.  He died in November 2001.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In October 2005, the appellant testified via 
videoconference at a hearing at the RO before the undersigned 
who was in Washington, D.C.  A transcript of that hearing is 
of record.  This matter was previously before the Board in 
December 2005 at which time it was remanded for additional 
development.

In January 2007, the undersigned granted the appellant's 
motion to advance the appeal on the docket for good cause 
shown under the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2006).

This appeal initially included the issue of entitlement to 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318 and hypothetical entitlement.  However, the appellant 
withdrew this issue from further appellate consideration in 
writing in October 2004.  See 38 C.F.R. § 20.204 (2006).




FINDINGS OF FACT

1.  The veteran died in November 2001; his death certificate 
lists the immediate cause of death as metastatic 
adenocarcinoma.  Hepatic abscess was a condition listed as 
having led to the immediate cause of death.  

2.  At the time of the veteran's death, service connection 
was in effect for hypertension with atrial fibrillation, sick 
sinus syndrome, status post pacemaker implant, rated 60 
percent disabling; residuals of a gunshot wound (GSW) of the 
left forearm, rated 60 percent disabling; inactive pulmonary 
tuberculosis, rated 30 percent disabling; abdominal GSW, 
rated 30 percent disabling; GSW of the left chest, rated 20 
percent disabling; GSW of the scalp with healed skull 
fracture, rated 10 percent disabling; and for malaria, rated 
0 percent disabling.  In addition, the veteran was rated 
totally disabled based upon individual unemployability from 
July 1996 to April 2001, when the service-connected 
disabilities were rated 100 percent disabling, in 
combination.

3.  The disabilities which caused the veteran's death were 
not manifested during the veteran's military service or for 
many years thereafter, nor were they otherwise related to the 
veteran's service.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  In addition, regulations implementing the VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the appellant filed a claim of entitlement to service 
connection for the cause of the veteran's death in December 
2001, and she received a VCAA notice letter in March 2002.  
As this letter was prior to the July 2002 rating decision on 
appeal, the express requirements set out by the Court in 
Pelegrini have been satisfied.

VA has fulfilled its duty to notify the claimant in this 
case.  In the March 2002 letter, together with a January 2006 
letter, July 2002 statement of the case, and August 2006 
supplemental statement of the case, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the January 2006 letter explicitly notified the claimant 
of the need to submit any pertinent evidence in her 
possession.  See 38 C.F.R. § 3.159(b)(1).  Thus, the Board 
finds that the notice required by the VCAA and implementing 
regulations was furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include effective date, is harmless error since no 
effective date will be assigned.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate this claim, including asking the 
claimant to submit medical treatment records for the veteran 
or to identify such treatment so that VA could obtain the 
records.  The RO also obtained the veteran's terminal 
hospital records as well as obtained VA medical opinions.  In 
addition, the claimant was also provided with the opportunity 
to attend a hearing which she attended via videoconference in 
October 2005.  The claimant has not indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in the 
claim for service connection for the cause of the veteran's 
death, and that adjudication of this claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the claimant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Facts

The veteran's service medical records are devoid of notations 
or complaints regarding metastatic adenocarcinoma, hepatic 
abscess or liver problems.  

Private medical records from the Mayo Clinic are on file from 
November 2000 to April 2001 showing treatment for atrial 
fibrillation.  A record dated in April 2001 shows that the 
veteran underwent the implantation of a pacemaker due to 
atrial fibrillation.  In July 2001, he reported for a routine 
three-month post implant evaluation of his pacemaker.  
Findings revealed a well-healed incision and that all 
pacemaker parameters and functions were within normal limits.  

In July 2001, the RO received private clinic notes from the 
Austin Medical Center which is an affiliate of the Mayo 
Clinic dated from September 2000 to July 2001.  These records 
reflect diagnoses of hypertension, diabetes mellitus, sick 
sinus syndrome with paroxysms of atrial fibrillation, and 
hyperlipidemia.

On November 9, 2001, an emergency room report from Austin 
Medical Center shows that the veteran was taken to the 
emergency room by his wife with complaints of right lower rib 
pain that began suddenly the previous night.  The veteran 
rated the pain as a "10" with deep inspiration.  He 
reported also feeling more shortness of breath.  He was noted 
as having a history of congestive heart failure.  The report 
notes that chest x-rays were taken and the veteran was 
transferred to a VA medical facility.  

VA terminal hospitalization records from the Minneapolis VA 
Medical Center (VAMC) show that the veteran had been 
hospitalized there from November 9, 2001, until his demise 
later that month.  They show that upon his transfer from 
Austin Medial Center he had complaints of dyspnea that began 
the prior evening.  They also show that he had been a 
difficult fluid management patient and had recently been 
admitted for dehydration.  X-rays reportedly showed "CHF" 
right pleural effusion bilateral pulmonary edema and a "Na 
126."  These records also note that the veteran had a two 
month history of loss of appetite, nausea, stomach ache, 
fatigue and shortness of breath, and had vomited once the 
previous week.  A medical assessment noted that "although 
[the veteran's pleuritic chest] pain initially appeared more 
related to a right lower lobe infiltrate or CHF it was now 
clearly related to a liver process.  The increased WBC and 
free air suggests a perforation (? [sic] intra liver 
gallbladder/malignancy."  A later progress note states that 
the pathology results were suggestive of adenocarcinoma.  A 
progress note the following day states that the veteran had 
widely metastatic adenocarcinoma of unknown primary.

The veteran's death certificate lists the immediate cause of 
death in November 2001, as metastatic adenocarcinoma.  It 
also lists hepatic abscess as having led to the immediate 
cause of death.

At the time of his death in November 2001, the veteran had 
established service connection for hypertension with atrial 
fibrillation, sick sinus syndrome, status post pacemaker 
implant, rated 60 percent disabling from July 2001; for the 
residuals of a GSW of the left forearm, rated 60 percent 
disabling from January 1948; for inactive pulmonary 
tuberculosis, rated 30 percent disabling from September 1957; 
for an abdominal GSW, rated 30 percent disabling from January 
1948; for a GSW of the left chest, rated 20 percent disabling 
from January 1948; for a GSW of the scalp with healed skull 
fracture, rated 10 percent disabling from September 1994; and 
for malaria, noncompensably rated from January 1948.  In 
addition, the veteran was rated totally disabled based upon 
individual unemployability from July 1996 to April 2001, when 
the service-connected disabilities were rated 100 percent 
disabling, in combination.

In a statement dated in March 2002, the appellant said that 
the veteran passed away in November 2001 and had been 
hospitalized at the time of his death at a VAMC in 
Minneapolis for his service-connected cardiac disability.  
She stated that while hospitalized the veteran was found to 
have metastatic adenocarcinoma and she believed that this 
service-connected cardiac disability was a contributing 
factor in his death.  She explained that during the veteran's 
hospitalization, a representative from the pacemaker company 
had been called for complications of his pacemaker and that 
fluid had to be drained off of his lungs due to pressure on 
his heart.  

In April 2002, a VA medical opinion was obtained addressing 
the question of a possible relationship between the veteran's 
service-connected disabilities and his death.  The VA 
physician reviewed the veteran's claims file and stated that 
it was "quite clear" that the veteran's death was due to 
complications of disseminated adenocarcinoma and that there 
was no medical evidence to support the contention that the 
veteran's history of cardiovascular disease or tuberculosis 
played a role.  

During an October 2005 Board videoconference hearing, the 
appellant testified that the veteran had heart problems for a 
long time, and that these problems worsened during the last 
year of his life.  She stated that notwithstanding the liver 
abscess that was found three days prior to the veteran's 
death, she was sure that his service-connected disabilities 
contributed to his death.  The appellant remarked that she 
never had an occasion to speak to the VA doctors about the 
sort of role that the veteran's service-connected heart 
disability played in the cause of his death.

In a December 2005 remand, the Board noted that the VA 
physician in April 2002 did not have the veteran's terminal 
medical records to review when she rendered her opinion, and 
therefore another opinion was required.  Consequently, the 
Board remanded this matter to the RO so that the veteran's 
terminal hospital records could be obtained.  Next, the Board 
requested that these records, along with the veteran's entire 
claims file, be reviewed by a VA physician with appropriate 
expertise.  

After obtaining the veteran's terminal records and 
associating them with the claims file, the veteran's claims 
file was reviewed by a VA physician in July 2006 who 
described the events during the veteran's November 2001 
hospitalization and also reported the disabilities that he 
had been service-connected for.  She then opined that "there 
[was] no evidence found that could support a statement that 
any of the veteran's service connected conditions at least as 
likely as not caused or contributed to his death from widely 
metastasized adenocarcinoma of unknown primary."  The 
examiner explained that part of the process for the veteran 
involved extensive replacement of his liver with the cancer 
and also fluid in the abdomen, with a right pleural effusion 
related to subdiaphragmatic abscess leading to shortness of 
breath.  She noted that this was a common finding in 
metastatic disease of this kind.  She also stated that 
although the veteran had a number of other chronic medical 
problems, it was the adenocarcinoma that eventually caused 
his death.  She added that there was no mention that the 
veteran's pacemaker prematurely failed in the weeks before 
his death.  She expressed her sympathies to the veteran's 
family for the veteran's death from cancer.  

III.  Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2006).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312.  A 
contributory cause of death must be causally connected to 
death and must be "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As previously indicated, the veteran's death was due to 
metastatic adenocarcinoma of unknown primary and a hepatic 
abscess which led to the adenocarcinoma.

The veteran's service medical records are negative for any 
indication of adenocarcinoma, hepatic abscess or liver 
problems.  The first notation of these fatal disabilities was 
not made until days prior to the veteran's death, in November 
2001.  

As far as a possible link between these fatal disabilities 
and the veteran's service more than 50 years earlier or his 
service-connected disabilities, the pertinent medical 
opinions on file militate against such a link.  There is the 
April 2002 VA examiner's opinion that it was "quite clear" 
that the veteran's death was due to complications of 
disseminated adenocarcinoma and that there was no medical 
evidence to support the contention that the veteran's history 
of cardiovascular disease or tuberculosis played a role.  
However, because the veteran's terminal records were not 
included in the claims file when the April 2002 physician 
reviewed it, the physician's opinion is of diminished 
probative value.  However, there is also the opinion of the 
VA physician in July 2006 who opined that "there [was] no 
evidence found that could support a statement that any of the 
veteran's service connected conditions at least as likely as 
not caused or contributed to his death from widely 
metastasized adenocarcinoma of unknown primary."  As this 
physician's review of the veteran's claims file did include 
his terminal records, her opinion is of probative value.  

Thus, the only evidence supporting a link between the 
veteran's service-connected disabilities, namely his heart 
disability, and his fatal metastatic adenocarcinoma and 
hepatic abscess, is the appellant's belief of such a link.  
In this regard, the appellant asserted that a representative 
from the pacemaker company had been called for complications 
of the veteran's pacemaker and that fluid had to be drained 
off of his lungs due to pressure on his heart.  However, the 
VA physician in July 2006 considered the appellant's 
assertions in this regard and concluded that there was no 
mention that the veteran's pacemaker prematurely failed in 
the weeks before his death.  She also explained that part of 
the process for the veteran involved extensive replacement of 
his liver with the cancer and also fluid in the abdomen, with 
a right pleural effusion related to subdiaphragmatic abscess 
leading to shortness of breath.  Thus, she relates the 
veteran's pleural effusion and shortness of breath to his 
cancer and not to his service-connected cardiovascular 
disability.

While the Board in no way disputes the appellant's sincere 
belief that the appellant's service-connected heart 
disability, to include pacemaker problems, was related to his 
unfortunate demise, her belief alone without a supportive 
opinion from a physician, does not constitute the requisite 
medical evidence necessary to establish service connection 
for the cause of the veteran's death.  This is because the 
appellant is a lay person and without medical training or 
expertise, she is not competent to render an opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, the Board finds that the competent medical 
evidence does not link the cause of the veteran's death to 
any service-connected disability or to his period of active 
duty service and, in fact, the only opinions addressing such 
a link, militate against the claim.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.312.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


